Citation Nr: 1136738	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from March 1954 to February 1958.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board on December 5, 2008 at which time the Board denied the Veteran's claim.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 28, 2010 Memorandum Decision, with Judgment entered November 19, 2010, the Court vacated that portion of the Board's December 2008 decision that denied service connection for bilateral hearing loss disability and remanded the case to the Board for readjudication in accordance with the directives in the Court's decision.  The Board also notes that in the same Memorandum Decision, the Court affirmed that portion of the Board's December 2008 decision that denied entitlement to service connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2007 addendum to a December 2006 VA examination report with respect to the etiology of the Veteran's current bilateral hearing loss disability, the examiner stated that the Veteran had received an audiometric evaluation on July 12, 1957, approximately seven months before his separation from the Air Force, and at that time his hearing was normal.  The examiner also noted that the whisper test results at separation could not rule out high frequency hearing loss, but  "suggest[ed] that his hearing was grossly normal.  The examiner then reasoned:  "Considering his normal results on his audiometric evaluation seven months prior to separation, it is not as likely as not that the hearing loss he now has is related to his military service."

In reviewing the evidence of record, the Board observes that while the VA examiner, in the rationale for his opinion, only mentioned one in-service audiometric evaluation, the record contains nine audiometric evaluation graphs, which look relatively similar except from the graph dated March 1, 1957, which is markedly different from the others.  However, the VA examiner failed to discuss this graph, which, in this case, is particularly significant in light of the fact that it coincides with the Veteran's lay assertions in an August 2006 statement that he was found to have a "big hearing loss" in the spring of 1957.  Additionally, there is no evidence that the VA examiner actually interpreted any of the Veteran's in-service audiograms.

Therefore, for the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his bilateral hearing loss disability since his discharge from service.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Following completion of the above, the Veteran should be afforded a VA examination by a specialist in audiology to determine the nature and etiology of any hearing loss.
The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

The examiner is requested to furnish an opinion concerning:

a) Whether it is at least as likely as not that the Veteran's current bilateral hearing loss is etiologically related to military service, to include his conceded in-service exposure to noise while serving as a fire control systems mechanic.

In rendering his/her opinion, the examiner must interpret and take into account the audiograms contained in the Veteran's service treatment records, including dated on January 3, 1956, January 17, 1957, January 31, 1957, March 1, 1957, March 14, 1957, February 14, 1957, May 10, 1957, and July 12, 1957, and an undated audiogram.  In interpreting the respective audiograms in service, the examiner must identify the decibel loss at the 500, 1000, 2000, 3000, and 4000 Hertz levels, for each audiogram, to the extent possible. 

The examiner must also consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. 

b) Whether there is evidence of a clinically significant shift in hearing thresholds from induction to discharge or during any other qualifying period of military service, and if so, an interpretation of the clinical significance of such shift.

The rationale for all opinions expressed should be set forth. The claims folder and a copy of this remand should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


